EXHIBIT 10.1

 

  [logo.jpg]

 

 



April 5, 2018

 

Mr. Christopher Micklas

19 Red Barn Way

Spring, TX 77389

 

Dear Chris:

 

Houston Wire & Cable Company (HWCC or the “Company”) is pleased to offer you the
position of Chief Financial Officer (CFO). This offer is contingent upon you
signing and agreeing to abide by the enclosed Non-Compete Agreement, and
successful completion of a background check and urinalysis drug screen. Your
employment will begin on or about April 16, 2018.

 

The offer is as follows:

 

Compensation

 * Bi-weekly base salary equal to $11,538.46 (or annual equivalent of $300,000)
 * Bi-weekly car allowance of $346.15, taxable (or annual equivalent of
   $9,000.00), or participation in the Company’s automobile program
 * Company gas card

 Bonus Incentive

 * You will be eligible to participate in the 2018 Executive Officer Bonus
   Program on a pro-rated basis from your employment date through December 31,
   2018. The 2018 program provides for a maximum bonus of 50% of base salary
   based on adjusted EBITDA, sales of targeted products, and working capital
   efficiency. You will receive a guaranteed minimum bonus for 2018 equal to 30%
   of your salary from your employment date through year-end, subject to
   receiving a greater amount in accordance with the 2018 program based on the
   Company’s actual performance.
 * Subject to Compensation Committee approval on May 8, 2018, you will receive a
   time-vested equity grant of HWCC restricted stock units under our 2017 Stock
   Plan with a grant date value equal to the value of HWCC common stock you
   commit to purchase with your personal funds, up to a maximum of $200,000.00.
 * Effective January 1, 2019 you will be eligible to participate in a new bonus
   program that will provide for a maximum bonus equal to 60% of base salary
   based on the same performance measures as the CEO’s incentive plan. In
   addition, I intend to recommend to the Compensation Committee that it award
   to you under the Stock Plan an annual time-vested equity grant of HWCC
   restricted stock units with a value equal to $75,000.00, and an annual grant
   of HWCC performance stock units with a maximum value equal to $112,500.00.

 

 

 

 

Mr. Christopher Micklas Page 2

 

Severance

 * If there is a change in control of the Company, and within two years
   following the change in control your employment is terminated by the Company
   (or its successor) for other than cause, or you terminate your employment for
   good reason, you will be entitled to a lump sum payment, made within ten days
   of the termination, equal to the sum of (i) one year of your base salary then
   in effect and one times the amount of the annual bonus paid to you for the
   most recently completed fiscal year.
 * For this purpose, (i) “change in control” has the meaning set forth in the
   2017 Stock Plan as of the date of this letter; (ii) “cause” means (A) your
   material neglect of your assigned duties (for other than disability) that
   continues for 30 days following receipt of written notice from the Board, (B)
   your commission of fraud or embezzlement against the Company or its
   affiliates or the commission of any felony or act involving dishonesty, (C) a
   breach of the Company’s code of ethics, written policy, the Non-Compete
   Agreement or any non-disclosure or confidentiality agreement between you and
   the Company, or (D) your commencement of employment with another company
   while still an employee of the Company without the prior consent of the
   Board; and (iii) “good reason” means (A) the relocation of the Company’s
   principal executive offices to outside the Houston, Texas metropolitan area,
   (B) a material reduction in your responsibilities, duties, authority,
   position, title or reporting relationship (other than a reduction or loss
   resulting from the Company no longer being publicly owned), or (C) a material
   reduction in your then current base salary or cash bonus opportunity,
   provided that in each case you first give the Company written notice of your
   basis for a good reason termination and the Company does not remedy the
   circumstances within 30 days following receipt of your notice.

 

We greatly look forward to having you join our Company and becoming a member of
our team. However, we recognize that you retain the option, as does the Company,
of ending your employment with the Company at any time, with or without notice
or cause. As such, your employment with the Company is at-will, the Company
retains the right to modify the terms and conditions of employment, and neither
this letter nor any other oral or written representations may be considered a
contract for any specific period of time.

 

Thank you for expressing an interest in HWCC. We are looking forward to your
leadership and contributions in this role.

 

 

Sincerely,

 

/s/ James L. Pokluda III

 

James L. Pokluda III

President & CEO

 

 

 

 

 

Mr. Christopher Micklas Page 3

 

The provisions of this offer of employment have been read, are understood, and
the offer is herewith accepted. I understand that my employment is contingent
upon the successful completion of a background check, drug test, and execution
of a Non-Compete Agreement.

 

 

 

/s/ Christopher Micklas                       



Christopher Micklas

 

